Citation Nr: 0522805	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  98-07 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of an 
injury of the superior laryngeal nerve with paralysis of the 
right true vocal cord, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased (compensable) initial rating 
for residuals of an injury to the neck with loss of upper 
esophageal barrier to acid reflux, prior to June 16, 2004.

3.  Entitlement to an increased initial rating for residuals 
of an injury to the neck with loss of upper esophageal 
barrier to acid reflux, currently evaluated as 10 percent 
disabling, from June 16, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
January 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, wherein the RO continued a 10 percent 
evaluation for service-connected incomplete paralysis of the 
right vocal cord.  In a June 1998 rating decision, the RO 
granted service connection for residuals of an injury to the 
superior laryngeal nerve with loss of upper esophageal 
barrier to acid reflux, effective from November 9, 1957, and 
rated it with the existing 10 percent assigned for service-
connected paralysis of the right true vocal cord.  In a June 
2002 rating decision, the RO assigned a separate 
noncompensable evaluation for the residuals of an injury to 
the neck with loss of upper esophageal barrier to acid 
reflux, effective from November 9, 1957.  By rating action in 
February 2005, the veteran was granted a 10 percent rating 
for residuals of injury to the neck with loss of upper 
esophageal barrier to acid reflux, effective from June 16, 
2004.  Therefore, the issues have been framed as those listed 
on the front page of this decision.

The veteran's claims were remanded by the Board in August 
2003.


FINDINGS OF FACT

1.  The injury to the veteran's right laryngeal nerve results 
in total paralysis of the right vocal cord, but does not 
prevent the veteran from speaking.

2.  There was no demonstration of moderate stricture of the 
esophagus, nor a hiatal hernia, prior to May 30, 1997.

3.  The medical evidence reveals that the veteran has had a 
small hiatal hernia, with gastroesophageal reflux, since May 
30, 1997, and no demonstration of moderate stricture.

4.  The veteran has had symptoms of choking and 
gastroesophageal reflux, but the residuals of an injury to 
the neck, with loss of upper esophageal barrier to acid 
reflux, has not resulted in considerable impairment of the 
veteran's health.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of an injury of the superior laryngeal nerve with 
paralysis of the right true vocal cord have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8210 (2004).

2.  The criteria for a compensable initial rating for 
residuals of an injury to the neck, with loss of upper 
esophageal barrier to acid reflux, prior to May 30, 1997, 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.114, 
Diagnostic Codes 7203, 7346 (2004).

3.  The criteria for a 10 percent initial rating for 
residuals of an injury to the neck, with loss of upper 
esophageal barrier to acid reflux, from May 30, 1997, have 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.114, Diagnostic 
Codes 7203, 7346 (2004).

4.  The criteria for an initial rating in excess of 10 
percent for residuals of an injury to the neck, with loss of 
upper esophageal barrier to acid reflux, have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.114, Diagnostic Codes 7203, 
7346.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the VCAA.  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A May 2004 VCAA notice letter apprised the appellant of the 
information and evidence necessary to substantiate his 
claims.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 C.F.R. § 5103 and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was initially denied prior to provision of 
VCAA notice.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claims, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In reviewing an AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claims, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the veteran.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
VA medical records have been obtained.  The veteran has also 
been provided VA medical examinations.  Furthermore, the 
veteran has provided testimony before the undersigned 
Veterans Law Judge.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the issues on appeal and he has done so.  There is no 
indication that there exists any additional obtainable 
evidence which has a bearing on the veteran's claims which 
has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the appellant or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  In light of the above, there is no prejudice to 
the appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regulations

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
disabilities at issue.  The Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the veteran's service-connected 
disabilities, except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

History

VA outpatient treatment records show that on May 30, 1997, 
the veteran had a small hiatal hernia and massive 
gastroesophageal reflux to a level above the thoracic inlet.

On VA examination in December 1997, the veteran was noted to 
have residuals of shell fragment wound to the right neck with 
partial paralysis of the vocal cords.  The veteran complained 
of a choking sensation after he ate.  He reported that it was 
intermittent and he said that he had a past history of 
gastroesophageal reflux.  The examiner noted that June 1997 
X-rays revealed a small hiatal hernia and massive 
gastroesophageal reflux to a level above the thoracic inlet.  
The examiner stated that this explained the veteran's choking 
sensation, that one of the most common symptoms with a hiatal 
hernia and gastroesophageal reflux is a choking sensation.     

On VA examination in May 1999, the veteran reported a four to 
five year history of intermittent heartburn that included 
reflux of acid-tasting contents occurring approximately once 
a day.  Subsequently, the veteran developed mild difficulty 
with swallowing and subsequent evaluation revealed a small 
hiatal hernia, and "massive gastroesophageal reflux to above 
the level of the thoracic inlet" on an esophagogram on May 
30, 1997.  Subsequent evaluation with modified barium swallow 
in 1998 revealed mild to moderate pharyngeal dysphagia with 
trace penetration noted after unsuccessful liquid swallow, 
but no evidence of aspiration.  An upper endoscopy performed 
in 1998 revealed a Schatzki ring which was subsequently 
dilated.  The veteran reported that since the dilation in 
March 1998, he had had no difficulties with swallowing.  He 
denied any epigastric or substernal chest discomfort other 
than the acid taste that he got with some mild right-sided 
discomfort, approximately once a week.  The veteran denied 
hematemesis or melena.  He denied any history of nausea or 
vomiting.  The veteran was taking Prevacid, and his symptoms 
were well-controlled.  The veteran reported heartburn 
symptoms less than once a week.  The veteran reported no 
changes in weight.  

The examiner stated that the veteran had gastroesophageal 
reflux disease that was well controlled by medication.  
Esophageal manometry report confirmed that the lower 
esophageal sphincter tone was significantly diminished.  That 
finding was consistent with reflux disease.  The examiner 
stated that since the veteran had no symptoms for dysphagia, 
there was no need for further dilation.  The examiner also 
stated that the Schatzki ring was most likely secondary to 
gastroesophageal reflux disease and that is should not recur 
if the veteran's symptoms were well controlled.

On VA examination in January 2003, it was noted that the 
veteran had been injured by shrapnel in Korea.  At that time 
he had had an emergency tracheostomy that resulted in 
paralysis of his right vocal cord, with abnormalities of his 
vagus nerve.  The veteran reported problems with acid reflux 
since the injury, and that he was on medication for treatment 
of the acid reflux.  Examination revealed that the veteran's 
cranial nerves II through XII were intact, except that there 
was no gag reflex with multiple tries.  The sensory component 
to the reflex (ninth cranial nerve) was functional.  There 
was no sensory loss.  The diagnosis was post-traumatic vagal 
nerve injury, secondary to shrapnel.

On VA gastrointestinal examination in June 2003, the examiner 
stated that he agreed with previous doctors that the veteran 
had massive gastroesophageal reflux disease, with hiatal 
hernia.  A July 2003 upper gastrointestinal series revealed a 
hiatus hernia and moderate gastroesophageal reflux.  There 
were also findings suggesting mild esophagitis.  A July 2003 
esophogram revealed a hiatus hernia, moderate 
gastroesophageal reflux, and findings suggestive of mild 
esophagitis.  On VA neurological examination in June 2003, 
the examiner diagnosed probable partial vagal nerve trauma 
related to shrapnel.  

A June 2004 VA examiner noted that the veteran had 
gastroesophageal reflux and hiatal hernia, causing massive 
reflux despite anti reflux medication.  The veteran reported 
occasional reflux causing aspiration of gastric contents and 
leading to severe shortness of breath.  The veteran reported 
no purulent discharge or problems breathing through his nose.  
The veteran had compensation of the left true vocal cord such 
that he had an adequate voice.  Examination revealed that the 
veteran's right true vocal cord was completely paralyzed and 
fixed in the  median position.  There was a small, glottic 
chink.  The left true vocal cord was mobile and was able to 
contact the right true cord in compensation.  The veteran had 
very edematous and erythematous arytenoid cartilages 
consistent with severe gastroesophageal reflux.  The VA 
examiner stated that the veteran's reflux and vocal cord 
injury caused a debilitating combination and frequent 
aspiration.  The examiner recommended that the veteran 
receive disability compensation consistent with the need for 
prolonged gastroesophageal therapy and possibly speech and 
swallowing therapy.  She stated that if the therapy proved 
inadequate, the veteran might eventually need a Nissen 
fundoplication to reduce his gastroesophageal reflux.  


Laryngeal Nerve Injury  

The veteran maintains that he is entitled to an increased 
rating for residuals of an injury of the superior laryngeal 
nerve with paralysis of the right true vocal cord.  He points 
out that physicians have verified that his right vocal cord 
is totally paralysed, and he asserts that he is therefore 
entitled to a higher rating.

The veteran has service-connected impairment of the laryngeal 
nerve, a branch of the tenth cranial, vagus, nerve.  He is 
therefore properly rated under Diagnostic Code 8210, 
impairment of the tenth cranial nerve.  Under this Code, 
incomplete paralysis of the nerve resulting in moderate 
impairment results in a 10 percent rating, and severe 
impairment results in a 30 percent rating.  Under this 
Diagnostic Code 8210, the severity of the paralysis is 
dependent on the extent of sensory and motor loss to organs 
of the voice, respiration, pharynx, stomach, and heart.

The veteran does have complete paralysis of the right vocal 
cord.  However, the medical evidence does not show that the 
veteran has any other disability of the vagus nerve.  
Furthermore, the evidence clearly shows that the veteran has 
adequate speech, despite the paralyzed right vocal cord.  The 
veteran's left vocal cord is not impaired and it compensates 
for the paralyzed right vocal cord.  Since the veteran's 
speech is not significantly affected, and since the medical 
evidence does not indicate that the impaired laryngeal nerve 
causes any other significant disability, the Board finds that 
the severity of the injury to the veteran's vagus nerve is no 
more than moderate in nature.  Accordingly, a rating in 
excess of 10 percent for residuals of an injury of the 
superior laryngeal nerve with paralysis of the right true 
vocal cord, is not warranted.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 (2004) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOGCPREC 6-96.  The record before the Board does not 
contain evidence of "exceptional or unusual" circumstances 
that would preclude the use of the regular rating schedule.  
The record does not show that the veteran's residuals of an 
injury of the superior laryngeal nerve with paralysis of the 
right true vocal cord disability result in frequent 
hospitalization or markedly interfere with employment so as 
to render impractical the application of schedular standards.  
Accordingly, an extraschedular evaluation is not warranted.  
38 C.F.R. § 3.321(b)(1).

Increased Ratings for Acid Reflux Disability

The veteran has reported trouble swallowing and trouble with 
acid reflux.  The veteran asserts that he is entitled to an 
increased rating for his residuals of injury to the neck with 
loss of upper esophageal barrier to acid reflux.  

This appeal stems from a rating decision in June 1998 which 
originally granted service connection, and a noncompensable 
rating, for residuals of injury to the neck with loss of 
upper esophageal barrier to acid reflux.  Therefore, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as staged ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (2000).  As noted 
above, the February 2005 rating action granted the veteran an 
increased staged rating of 10 percent for this disability, 
effective from June 16, 2004.  

Stricture of the esophagus is rated in accordance with the 
criteria set forth in 38 C.F.R. § 4.114, Diagnostic Code 
7203.  If the condition is manifested by symptoms permitting 
the passage of liquids only, with marked impairment of 
general health, an 80 percent evaluation is warranted.  If 
the condition is severe and manifested by symptoms permitting 
the passage of liquids only, a 50 percent rating is 
warranted.  A 30 percent rating is warranted if the condition 
is moderate. 

Hiatal hernias are rated in accordance with the criteria set 
forth in 38 C.F.R. § 4.114, Diagnostic Code 7346.  If the 
condition is manifested by symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia, or by other symptom combinations productive of severe 
impairment of health, a 60 percent rating is warranted.  If 
the condition is manifested by persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, and is productive of considerable impairment of health, 
a 30 percent rating is warranted.  A 10 percent rating is 
warranted where two or more of the symptoms for a 30 percent 
rating are present and are of less severity.  Id.

Since the medical evidence indicates that the veteran had 
dysphagia and massive gastroesophageal reflux as of May 30, 
1997, the Board finds that the veteran met the criteria for a 
10 percent rating for the residuals of injury to the neck 
with loss of upper esophageal barrier to acid reflux as of 
that date, under Diagnostic Code 7346.  The criteria for a 
compensable rating prior to that date, under either 
Diagnostic Code 7203 or 7346, have not been demonstrated by 
competent clinical evidence of record.  Accordingly, the 
veteran is entitled to a 10 percent staged rating for 
residuals of injury to the neck with loss of upper esophageal 
barrier to acid reflux, effective May 30, 1997.  Since the 
medical evidence of record does not show such symptoms prior 
to May 30, 1997, the veteran is not entitled to a compensable 
rating prior to that date.

The next higher rating Diagnostic Code 7346 is 30 percent.  
As noted above, a 30 percent rating requires symptoms of 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, and is productive of considerable 
impairment of health.  The Board notes that the medical 
evidence does not show that the veteran has experienced 
regurgitation.  Nor does it show that the veteran has 
experienced substernal, arm, or shoulder pain.  Furthermore, 
it has not been shown that there has been considerable 
impairment of the veteran's health due to his residuals of 
injury to the neck with loss of upper esophageal barrier to 
acid reflux.  Accordingly, the veteran has not met the 
criteria for a higher rating at any time since the effective 
date of service connection.  An increased rating in excess of 
10 percent for residuals of injury to the neck with loss of 
upper esophageal barrier to acid reflux is not warranted.

The Board has considered the statement by the June 2004 VA 
examiner that the veteran's reflux and vocal cord disability 
are debilitating and that the veteran should receive 
prolonged gastroesophageal therapy and possibly speech and 
swallowing therapy.  However, as explained above, the 
symptoms reported in the medical evidence do not indicate 
that the veteran is entitled to higher ratings under any 
applicable diagnostic code.

The record does not show that the veteran's residuals of 
injury to the neck with loss of upper esophageal barrier to 
acid reflux disability result in frequent hospitalization or 
markedly interfere with employment so as to render 
impractical the application of schedular standards.  
Accordingly, an extraschedular evaluation is not warranted.  
38 C.F.R. § 3.321(b)(1).

The veteran has not been shown to meet the requirements for a 
compensable rating at any time prior to May 30, 1997, and he 
was not shown to meet the requirements for a rating in excess 
of 10 percent at any time thereafter.  Accordingly, the 
preponderance of the evidence is against an initial staged 
compensable rating prior to May 30, 1997, or to an initial 
rating greater than 10 percent for the veteran's acid reflux 
disability at any time thereafter.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).




ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of an injury of the superior laryngeal nerve, with 
paralysis of the right true vocal cord, is denied.

Entitlement to a compensable initial rating for residuals of 
an injury to the neck, with loss of upper esophageal barrier 
to acid reflux, prior to May 30, 1997, is denied.

Entitlement to an initial rating of 10 percent for residuals 
of an injury to the neck, with loss of upper esophageal 
barrier to acid reflux, is granted from May 30, 1997, subject 
to the law and regulations governing the award of monetary 
benefits.

Entitlement to an initial rating in excess of 10 percent for 
residuals of an injury to the neck, with loss of upper 
esophageal barrier to acid reflux, is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


